          Case 1:19-cv-01308-NONE-SAB Document 17 Filed 07/14/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   TRAVELERS PROPERTY CASUALTY                       Case No. 1:19-cv-01308-NONE-SAB
     COMPANY OF AMERICA,
10                                                     ORDER DISREGARDING MOTIONS TO
                    Plaintiff,                         COMPEL
11
            v.                                         (ECF Nos. 13, 14)
12
     GREG OPINSKI CONSTRUCTION, INC., et
13   al.,

14                  Defendants.

15

16          On June 29, 2020, the parties filed a stipulation to modify the scheduling order in this

17 action. On July 1, 2020, Travelers Property Casualty Company of America (“Plaintiff”) filed

18 two motions to compel. On July 2, 2020, an order issued granting the stipulation to modify the

19 scheduling order. On July 10, 2020, Plaintiff filed a withdrawal of the motions to compel due to
20 the stipulation to amend the scheduling order being granted.

21          Accordingly, Plaintiff’s motions to compel (ECF Nos. 13, 14) are HEREBY

22 DISREGARDED.

23
     IT IS SO ORDERED.
24

25 Dated:     July 13, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                   1
